Vanguard Prime Money Market Fund Supplement to the Prospectus for Institutional Shares Dated December 27, 2011 Prospectus Text Changes The text under the heading Account Minimums for Institutional Shares in the Purchasing Shares section is replaced with the following: To open and maintain an account. $5 million. Certain Vanguard institutional clients may meet the minimum investment amount by aggregating up to three separate accounts within the same Fund. This aggregation policy does not apply to clients receiving special administrative services from Vanguard or to omnibus accounts maintained by financial intermediaries. Vanguard may charge additional recordkeeping fees for institutional clients whose accounts are recordkept by Vanguard. In addition, these clients may be subject to a higher account minimum. Please contact your Vanguard representative for more information. Add to an existing account. Generally $100 (other than by Automatic Investment Plan, which has no established minimum). © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 066 052012
